11-936-cv
    Washington v. Blackmore


                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
    on the 17th day of April, two thousand twelve.

    PRESENT:
                JON O. NEWMAN,
                ROBERT A. KATZMANN,
                SUSAN L. CARNEY,
                      Circuit Judges.
    _____________________________________________

    Melvin C. Washington,

                              Plaintiff-Appellant,

                    v.                                                     11-936-cv

    John Blackmore, John Gonzalez, William Gagliardi,
    City of New Britain,

                              Defendants-Appellees.

    _____________________________________________

    FOR PLAINTIFF-APPELLANT:                         Melvin C. Washington, pro se, New Britain, CT.

    FOR DEFENDANTS -APPELLEES:                       Irena J. Urbaniak, Office of the Corporation
                                                     Counsel, City of New Britain, CT.
          Appeal from orders of the United States District Court for the District of Connecticut

(Underhill, J.).

          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the orders of the district court are AFFIRMED.

          Plaintiff-Appellant Melvin Washington, proceeding pro se, appeals the January 3, 2011

Order of the United States District Court for the District of Connecticut (Underhill, J.) denying

his motion to reopen this case pursuant to Fed. R. Civ. P. 60(b), as well as the district court’s

February 14, 2011 Order denying Washington’s motion to reconsider its January 3, 2011 Order.

Washington also moves in this Court for leave to file exhibits to his reply brief. We assume the

parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on

appeal.

          We review both the denial of a Rule 60(b) motion to reopen and the denial of a motion

for reconsideration for abuse of discretion. Johnson v. Univ. of Rochester Med. Ctr., 642 F.3d

121, 125 (2d Cir. 2011); Transaero, Inc. v. La Fuerza Aerea Boliviana, 162 F.3d 724, 729 (2d

Cir. 1998).

          Under the doctrine of res judicata, “[a] final judgment on the merits of an action

precludes the parties or their privies from relitigating issues that were or could have been raised

in that action.” Federated Dep’t Stores, Inc. v. Moitie, 452 U.S. 394, 398 (1981). State court

judgments are to be given the same preclusive effect in federal court as they would be given in

the courts of that state. Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 293

(2005). Here, the district court did not abuse its discretion in concluding that Washington’s

claims were barred by res judicata. There is no dispute that the claims at issue in this action


                                                   2
arise from the same transaction as those that were fully and fairly litigated in Connecticut State

Court. See Washington v. Blackmore, 986 A.2d 356, 361 (Conn. App. Ct. 2010) (affirming

dismissal on summary judgment of similar action brought by Washington on the ground that the

defendant police officers had probable cause to arrest him). Moreover, Washington’s argument

that res judicata does not apply to bar review of at least one of his claims because the claim was

“overlooked” by the state courts is without merit, as a claim is barred by res judicata so long as it

could have been litigated in a prior action. See Allen v. McCurry, 449 U.S. 90, 94 (1980).

       We have considered Washington’s remaining arguments and find them to be without

merit. Accordingly, we AFFIRM the orders of the district court. In addition, Washington’s

motion for leave to file exhibits to his reply brief is DENIED.


                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                 3